DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon (U.S. 2010/0300904) in view of Crisci (U.S. 4,078,696). Sharon teaches a waterproof prestressing structure of water bottles 10 (also 500 in figure 13b) or cups including a first main body at 512 having a first connecting portion (lower outer threads of 512) and a first connecting  surface (shown at 522), a second main body 510 having a second connecting portion (inner threads of 510) and a second connecting surface (surface of 510 that abuts 524), the second connecting portion being connected to the first connecting portion via the threads,  and an elastic body 524 fixed to the first connecting surface (at 522), when the first main body and the second main body being combined to connect the first connecting portion with the second connecting portion (figure 13b), the second surface being tightly pressed and abutted against the second connecting surface (524 abuts the inner surface of 510).
Sharon discloses the claimed invention except for the elastic body being undetachably fixed to the first connecting surface.  Crisci teaches that it is known to provide a closure with an elastic body being undetachably fixed to the first connecting surface (col. 1 lines 8-26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Sharon with the elastic body being undetachably fixed to the first connecting surface, as taught by Crisci, in order to prevent the elastic body from becoming accidentally dislodged from the recess. 

Regarding claim 2, the first surface of the elastic body 524 is capable of being integrally formed on the first connecting surface by hot mold opening molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 3, the first surface of the elastic body is capable of being integrally formed on the first connecting surface by heterogeneous integral molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 4, the first surface of the elastic body 524 is capable of being integrally formed on the first connecting surface by heterojunction molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 5, the elastic body 524 is made of an elastic material (paragraph [0081]; o-ring seal is an annular seal made of elastomeric material).

Regarding claim 7, the first main body (can be considered 510) has an open accommodating space (figure 13b), and the first connecting portion is an internal screw thread provided in the accommodating space (inner threads of 510), the second main body may be elements 518, 512 includes a cup member and a throat member, the cup member has an inner wall surface facing an internal cup space (figure 13b), the inner wall surface is concavely provided with a ring groove (groove formed by threads of 518), the throat member is mounted on a cup rim 10 of the cup member (via attachment to 510), the throat member has a ring rib convexly provided facing the inner wall surface, the ring rib is concavo-convexly combined with the ring groove, so that the throat member and the cup member are fixedly combined with each other (618 and 512 are attached), the second connecting portion is provided on the throat member, the second connecting portion is an external screw thread, the second connecting surface is located on the cup member (external threads of 512), and the first connecting surface surrounds the cup rim of the cup member.

Regarding claim 8, the elastic body and the first main body are closely integrated into one body (as they are mechanically engaged). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon (U.S. 2010/0300904) in view of Crisci (U.S. 4,078,696), as applied to claim 1 above, and further in view of Strack (U.S. 8,397,938). The modified structure of Sharon discloses the claimed invention except for the elastic body being silicone rubber.  Strack teaches that it is known to form an o-ring of silicone rubber (col. 7 lines 57-62).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified structure of Sharon with the elastic body being made of silicone rubber, as taught by Strack, in order to use a well known material that is durable and flexible, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant argues that there is clearance between the elastic body 524 and the main body 512.  It is the examiner’s position that the elastic body 524 does contact at least some surfaces of the channel of element 512.
Applicant argues that the elastic body 524 of Sharon would be easily torn due to clockwise twisting and counterclockwise twisting.  It is the examiner’s position that excessive twisting could lead to tearing of the elastic body 524, the elastic body 524 would function adequately to seal the two bodies together, particularly since the channel of body 512 protects the elastic body from overtightening forces.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of clearance to prevent accumulation of dirt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the limitation that the elastic body is undetachably fixed to the first connecting surface, the secondary reference of Crisci has been added to the rejection for the teaching that it is known to detachably and undetachably secure elastic bodies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736